United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2042
Issued: February 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2013 appellant filed a timely appeal from the June 21, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on May 1, 2013.
FACTUAL HISTORY
On May 1, 2013 appellant, then a 55-year-old passport agent/postal clerk, filed a
traumatic injury claim (Form CA-1) alleging that she sustained injury on May 1, 2013 while
making a photocopy of a driver’s license for a passport application. She indicated that she
1

5 U.S.C. §§ 8101-8193.

dropped the driver’s license, moved the photocopier to retrieve the license and then pulled the
photocopier back in place. Appellant stated that she felt a spasm in the rib cage area of her right
side. She did not stop work at the time she filed her claim.2
By letter dated May 13, 2013, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim.
In a May 1, 2003 statement, appellant stated that at 10:30 a.m. on May 1, 2013 she was
making photocopies and noted, “I dropped a license and had to move the copier a bit to get to it
on the floor. I felt a snap on the right side of neck and back area and a spasm from neck area
across to my rib cage/breast area.”
In a May 1, 2013 form report, Dr. Bruce Patterson, an attending Board-certified
emergency medicine physician, provided the following history of injury on May 1, 2103 by
indicating, “Moving copy machine and felt pain in [right] rib area.” He diagnosed “muscle
spasm” and indicated that appellant could resume work on May 1, 2013.
In a May 8, 2013 report, Dr. Anthony Hicks, an attending Board-certified preventive
medicine physician, reported appellant’s recitation of the claimed injury history by stating, “On
05/02/2013 at work I was moving the Xerox copier to get an item that fell under the copier & I
experienced severe pain & spasms in my lower & middle back.”3 He stated that appellant’s
reported cervical, trapezial, thoracic, lumbar, bilateral sacroiliac joint, and bilateral gluteal mass
complaints were “more likely than not directly and solely related to (i.e., caused by) the 05-022013 work incident as reported, and have definitively worsened after the specific 05-02-2013.”
Dr. Hicks indicated that appellant’s complaints were consistent with medical diagnoses listed in
the medical records submitted and stated that these complaints were consistent with the required
work duties being performed and the clearly-established May 2, 2013 work-related copier
moving incident.4 He noted:
“Further at the time of the initial evaluation, the patient reported no prior inferior
thoracic/lumbar/bilateral [sacroiliac joint]/bilateral gluteal complaints (prior to the
injury in question) before the 05-02-2013 work[-]related incident (leading to the
injuries noted). Normal physical functioning was noted before the May 2, 2013
work[-]related incident.”

2

At the time of the claimed May 1, 2013 injury, appellant was working in a limited-duty position due to the fact
that an earlier claim had been accepted for work-related thoracic sprain, neck sprain, right shoulder sprain and right
carpal tunnel syndrome. The record contains a statement in which a supervisor detailed the manner in which
appellant reported that she sustained injury on May 1, 2013.
3

Dr. Hicks noted that the implicated work incident occurred on May 2, 2013, despite the fact that appellant
reported, and other evidence supports, that it occurred on May 1, 2013.
4

In this report, Dr. Hicks provided numerous diagnoses, including possible displacement of intervertebral disc
without myelopathy, other and unspecified disorders of joint, muscles spasm, possible articular cartilage
derangement, possible closed fracture of vertebra, nonallopathic lesions of the cervical, thoracic, lumbar and sacral
regions, cervical, shoulder, thoracic, lumbar and sacroiliac sprain, and cervical thoracic and lumbar pain.

2

In duty status reports dated May 8 and 16 and June 6, 2013, Dr. Hicks provided
diagnoses of right chest strain, displacement of intervertebral disc without myelopathy,
cervicalgia, neck sprain and lumbar sprain. The reports listed a May 1, 2013 work injury and
noted that appellant reported pushing and pulling a photocopier on that date. Dr. Hicks
recommended various work restrictions.
In a June 21, 2013 decision, OWCP denied appellant’s claim that she sustained a workrelated injury on May 1, 2013. It accepted that a work incident occurred on May 1, 2013 when
appellant moved a photocopier, but found that appellant had not submitted sufficient medical
evidence to establish that she sustained a specific medical condition due to the accepted work
incident. The reports submitted by appellant lacked medical rationale in support of their
conclusions on causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.5 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990), Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee), Brady L. Fowler, 44
ECAB 343, 351 (1992).
7

Julie B. Hawkins, 38 ECAB 393, 396 (1987), see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
8

John J. Carlone, 41 ECAB 354, 356-57 (1989), see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
Appellant filed a traumatic injury claim alleging that she sustained injury on May 1, 2013
when she dropped a driver’s license, moved a photocopier to retrieve the license and then pulled
the photocopier back in place. She did not stop work. In a June 21, 2013 decision, OWCP
accepted that a work incident occurred on May 1, 2013, but denied appellant’s claim on the
grounds that she had not submitted sufficient medical evidence to establish that she sustained a
specific medical condition due to the accepted work incident.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained an injury in the performance of duty on May 1, 2013.
In a May 1, 2013 form report, Dr. Patterson, an attending Board-certified emergency
medicine physician, provided a history of the claimed May 1, 2013 injury, diagnosed “muscle
spasm” and indicated that appellant could resume work on May 1, 2013. This report is of limited
probative value on the relevant issue of this case as Dr. Patterson did not provide any explanation
of how the reported May 1, 2013 work incident caused the observed muscle spasms. Therefore,
Dr. Patterson’s reporting of such spasms must be considered to constitute the reporting of
symptoms rather than the occurrence of a specific, diagnosed condition.
In a May 8, 2013 report, Dr. Hicks, an attending Board-certified preventive medicine
physician, reported appellant’s recitation of the claimed injury history, although he reported the
work incident as occurring on May 2, 2013 rather than May 1, 2013. He stated that appellant’s
reported cervical, trapezial, thoracic, lumbar, bilateral sacroiliac joint, and bilateral gluteal mass
complaints were “more likely than not directly and solely related to (i.e., caused by) the 05-022013 work incident as reported, and have definitively worsened after the specific 05-02-2013.”
Dr. Hicks indicated that appellant’s complaints were consistent with numerous medical
diagnoses he listed which involved multiple body parts. He stated that these complaints were
consistent with the reported work incident and noted that appellant reported no thoracic, lumbar,
bilateral sacroiliac joint or bilateral gluteal complaints prior to the May 2013 injury.
This report is of limited probative value in establishing the claimed May 1, 2013 injury as
Dr. Hicks did not provide any medical rationale in support of his opinion on causal relationship.
He indicated that the moving of the photocopier caused injury to a wide variety of body parts
without explaining how this action could have caused appellant’s injury. Dr. Hicks’ opinion also
is speculative in nature as he used phrase “more likely than not” in describing the causal
relationship between the May 2013 work incident and the observed medical conditions.10
Further, his report is of limited probative value as it is not based on a complete and accurate
factual and medical history. Dr. Hicks stated that appellant reported that she had no thoracic
9

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

10

See Jennifer Beville, 33 ECAB 1970, 1973 (1982); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (finding that
an opinion which is speculative in nature is of limited probative value on the issue of causal relationship).

4

complaints prior to May 2013, but the record reflects that appellant had a previous claim that was
accepted for work-related thoracic sprain as well as for neck sprain, right shoulder sprain and
right carpal tunnel syndrome.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on May 1, 2013.
ORDER
IT IS HEREBY ORDERED THAT the June 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

In duty status reports dated May 8 and 16 and June 6, 2013, Dr. Hicks provided diagnoses of right chest strain,
displacement of intervertebral disc without myelopathy, cervicalgia, neck sprain and lumbar sprain. However, he
did not explain how the moving of the photocopier could have caused such injuries.

5

